Citation Nr: 1128830	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  02-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee, status post operative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Wichita, Kansas, Medical and Regional Office Center (RO) of the Department of Veterans Affairs (VA) that granted service connection for Osgood-Schlatter's disease of the left knee, status post operative, and assigned a 10 percent rating, effective November 22, 1994.

This case was previously before the Board in May 2004, April 2005, and March 2009. The Board's April 22, 2005 decision denied the issue on appeal.  The Veteran appealed the April 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 memorandum decision, the Court vacated the Board's April 2005 decision and remanded the claim for readjudication. In March 2009, the Board remanded the matter for additional development of the evidence.  In a September 2009 decision, the Board again denied the issue on appeal. The Veteran appealed the September 2009 Board decision to the Court,
which in a July 2010 Order, granted a July 2010 Joint Motion for Remand of the case to the Board and vacated the September 2009 Board decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left knee disability has been manifested by occasional instability, complaints of pain and functional impairment comparable to limitation of left knee flexion to no less than 130 degrees and full left knee extension.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee, status post operative, based on limitation of motion, have not been met at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 5257, 5258, 5260, 5261, 5262 (2008)

2.  Throughout the rating period on appeal, the criteria for entitlement to a separate evaluation of 10 percent, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2010); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the April 2002 rating decision granted service connection for the Veteran's left knee disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disability on appeal, the relevant criteria have been provided to the Veteran, including in the September 2002 statement of the case.  In March 2006 VA provided the Veteran notice on effective date and disability rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records are associated with the claims file, as are VA medical records. In May 2009 the Veteran underwent a VA examination that addressed the matters presented on the merits by this appeal. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2009 VA examination obtained in this case is adequate, as it considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  Further, the May 2009 VA examination described the Veteran's disability on appeal in sufficient detail (and in accordance with 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995)) so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Whether an increased rating claim stems from a grant of service connection and assignment of an initial rating (as here) or from a separate claim for an increased rating, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as will be discussed more thoroughly below, staged ratings are not warranted at any time during the rating period on appeal because the  manifestations of the disabilities were consistent throughout the appellate time frame.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2010).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The April 2002 rating decision granted service connection for Osgood-Schlatter's disease of the left knee, status post operative, and assigned a 10 percent rating under Diagnostic Codes 5299-5019, effective November 22, 1994.  The most recent rating decision of record, dated in April 2005, reflects assignment of the initial 10 percent evaluation for the disability at issue as effective from October 22, 1994.  Such date has not been established of record to be a clerical error.  As such, with resolution of doubt in the Veteran's favor, the Board recognizes the rating period on appeal as being from October 22, 1994.  38 C.F.R. § 3.400 (2010).

The Veteran's Osgood-Schlatter's disease is currently evaluated as 10 percent disabling, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5019. VA's Rating Schedule does not contain a specific rating code for Osgood- Schlatter's disease; instead, through use of a hyphenated diagnostic code, the disability has been rated by the RO as analogous to bursitis, which in turn is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability. A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension. Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-98.

The Veteran has undergone VA examinations in November 2001 and May 2009, both of which have noted that the Veteran's left knee had residuals of Osgood-Schlatter's disease when he entered service in July 1952. The Veteran asserts that his left knee pain has worsened over the prior 2-3 years and is worse upon climbing up and down stairs. He also indicates that his left knee is painful at night, and that he takes Acetaminophen for his left knee condition. The May 2009 VA examiner has characterized the Veteran's left knee disability as mild degenerative disease of the left knee, and soft tissue calcification anterior to the anterior tibial tuberosity was noted on X-ray examination at that time.

Range of motion testing of the left knee has included the following: September 1996 VA record, full painless range of motion; November 2001 VA examination findings of left knee flexion of 130 degrees, and left knee extension to 0 degrees; and the May 2009 VA examination findings of left knee flexion of 0 to 140 degrees, and left knee extension to 0 degrees.

Based on these findings, the criteria are not met for the next-higher rating, 20 percent, under Diagnostic Code 5260 or 5261.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability. 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The May 2009 VA examiner specifically noted that the Veteran's left knee had no flare-ups, weakness, incoordination, instability, or lack of endurance.  The May 2009 VA examiner noted only that the Veteran's left knee pain would cause minimal limitations of walking and mild-moderate limitation when exercising or playing sports.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having left knee flexion limited to 30 degrees or left knee extension limited to 15 degrees, as is necessary in order to achieve the next-higher 20 percent evaluation under Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds that where a claimant has both limitation of flexion and limitation of extension of the same leg, such must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. In the present case, however, the medical findings previously discussed do not establish loss of left knee flexion or extension to a compensable degree at any time during the rating period on appeal.  Based on the above findings, separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

As frequent locking of the left knee with effusion into the knee joint has not been shown (or asserted), a 20 percent evaluation under Diagnostic Code 5258 is not for application.  Similarly, as the evidence (including left knee X-rays taken from February 1995 to May 2009) fails to demonstrate nonunion or malunion of the left tibia or fibula, a higher rating is not possible under Diagnostic Code 5262. 

However, after a review of the evidence of record, the Board concludes that the Veteran is entitled to a separate evaluation based on instability.  In this regard, the Board observes that on VA examination in November 2001, the VA examiner noted that McMurray's and Lachman's testing were negative.  Additionally, the May 2009 VA examination report shows that the VA examiner specifically stated that there was no instability of the left knee and indicated that McMurray's and drawer testing were negative.  Nevertheless, a September 1999 VA outpatient clinic treatment record noted that the Veteran wore an elastic brace on his left knee that "helped the instability some" and that he had "active pain in [the] left knee with weight bearing and instability." Additionally, the November 2001 VA examination report shows that the Veteran complained of "occasional giving way" of his left knee.  Further, a November 2003 VA treatment record shows that the Veteran reported that his left knee occasionally gave out.   Likewise, on VA examination in March 2009, the Veteran reported that his knee gave way.  The Board also notes that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as occasional instability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.

Having established that a separate evaluation is warranted for left knee instability under Diagnostic Code 5257, the Board finds that, with resolution of doubt in the Veteran's favor, the aforementioned left knee symptomatology with reported occasional instability and giving away more nearly approximates the criteria for a 10 percent evaluation, which represents slight instability, throughout the rating period on appeal.  A preponderance of the evidence is against a higher evaluation under Diagnostic Code 5257 because the competent medical evidence does not show that the Veteran's instability is moderate in severity.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected left knee disability is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  The evidence does not reflect that the Veteran's left knee disability, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, the Board finds that, throughout the rating period on appeal, the Veteran's overall disability picture as it pertains to his left knee limitation of motion more nearly approximates the criteria for the currently assigned 10 percent evaluation and that a staged rating is not warranted.  Further, with respect to the Veteran's left knee instability, the Board finds that the 10 percent evaluation assigned herein adequately compensates the Veteran for his symptomatology throughout the rating period on appeal.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for Osgood- Schlatter's disease of the left knee, status post operative, based on limitation of motion, is denied.

Entitlement to a separate initial evaluation of 10 percent, but no higher, for left knee instability is granted, subject to the applicable law governing the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


